Motion Granted; Appeal Dismissed and Memorandum Opinion filed
February 4, 2014.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00018-CV


                  DANIEL E. SUPKINS, JR., M.D., Appellant

                                        V.

                   THE METHODIST HOSPITAL, Appellee

                    On Appeal from the 281st District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-06189


                 MEMORANDUM                      OPINION

      This is an appeal from a judgment signed September 23, 2013. On January
28, 2014, the parties filed an agreed motion to dismiss the appeal. See Tex. R. App.
P. 42.1. The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                                   PER CURIAM

Panel consists of Justices McCally, Busby and Donovan.